
	
		I
		111th CONGRESS
		2d Session
		H. R. 6164
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2010
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against tax for certain fruit and vegetable farmers.
	
	
		1.Short titleThis Act may be cited as the
			 Fresh Fruit and Vegetable Grower Tax
			 Incentive Act of 2010.
		2.Fruit and
			 vegetable small farm credit
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					45Q.Fruit and
				vegetable small farm credit
						(a)Allowance of
				creditFor purposes of
				section 38, in the case of an eligible taxpayer, the fruit and vegetable small
				farm credit determined under this section for such taxable year is an amount
				equal to the lesser of—
							(1)$10,000, or
							(2)the taxable income
				of the taxpayer for the taxable year attributable to the trade or business of
				fruit and vegetable farming.
							(b)Eligible
				taxpayerFor purposes of this section—
							(1)In
				generalThe term eligible taxpayer means any
				taxpayer—
								(A)who is engaged in
				the trade or business of fruit and vegetable farming,
								(B)with respect to
				whom at least 75 percent of taxable income attributable to the trade or
				business of farming for the preceding taxable year was attributable to fruit
				and vegetable farming,
								(C)whose gross receipts attributable to fruit
				and vegetable farming for the preceding taxable year are not more than
				$500,000, and
								(D)who is a
				farm-related taxpayer.
								(2)Fruit and
				vegetable farmingThe term fruit and vegetable
				farming means the farming and sale of fruits, vegetables, or both, in
				fresh form generally considered as perishable, but does not include any grains
				or any perishable fruits and vegetables which have been manufactured into
				articles of food of a different kind or character.
							(3)Farm-related
				taxpayerThe term farm-related taxpayer
				means—
								(A)any farm-related taxpayer (as defined in
				section 464(f)(3)(B)), or
								(B)any corporation,
				partnership, or other entity, substantially all of which is owned by one or
				more farm-related taxpayers.
								(c)Special
				rulesFor purposes of this section—
							(1)Aggregation
				rulesAll persons which are treated as a single employer under
				subsections (a) and (b) of section 52 shall be treated as a single
				taxpayer.
							(2)Estates and
				trustsUnder regulations
				prescribed by the Secretary, rules similar to the rules of subsection (d) of
				section 52 shall apply.
							(3)Tax exempt
				organizationsNo credit shall
				be allowed under section 38 for any fruit and vegetable small farm credit
				determined under this subpart to any organization which is exempt from tax
				under this chapter.
							(4)Allocation in
				the case of partnershipsIn the case of partnerships, the credit
				shall be allocated among partners under regulations prescribed by the
				Secretary.
							.
			(b)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
				
					
						Sec. 45Q. Fruit and vegetable small farm
				credit.
					
					.
			(c)Conforming
			 amendmentSubsection (b) of section 38 of such Code is amended by
			 striking plus at the end of paragraph (35), by striking the
			 period at the end of paragraph (36) and inserting , plus, and by
			 adding at the end the following new paragraph:
				
					(37)the fruit and vegetable small farm credit
				determined under section
				45Q(a).
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
